Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149457 & (5)                                                                                         Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  FREDERICK L. FELDKAMP and                                                                               David F. Viviano,
  JUDITH FELDKAMP,                                                                                                    Justices
            Plaintiffs-Appellants,
  v                                                                 SC: 149457
                                                                    COA: 321735
                                                                    Ct Claims: 14-000012-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED, because the Court is not persuaded
  that the question presented should be reviewed by this Court before consideration by the
  Court of Appeals. The motion for peremptory reversal is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2014
         p0721
                                                                               Clerk